DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…as well as at least one signal transformer in the form of an interdigital transducer…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Koenig et al. (U.S. Pub. 2014/0360270).

Regarding claim 1, Nakabayashi discloses (Figs. 1-3B) a fluid meter (see par. [0030]; re. claim 18: a subassembly) with a housing 1 [0040], in which a flow channel 8 [0040] for a fluid to be measured as well as at least one elongate module-receiving opening 1 c [0040] (as shown in Fig. 2), which forms a passage from an outer surface of the housing 1 (as shown in Fig. 2) to the flow channel 8 (as shown in Fig. 2), are formed, wherein the module-receiving opening 1c is aligned along the flow channel 8 (as shown in Figs. 2 and 3), and with at least one fluid-measuring module 11 [0041], prefabricated separately from the housing (implicit; as shown in Fig. 2), which has a base section 2 [0044] formed as a waveguide for acoustic waves (i.e. the ultrasonic waves travel through the top portion of 2, then are reflected back by the bottom portion of 2: [0045]; Fig. 3A), as well as at least one signal transformer 3 [0045], which is designed to excite surface acoustic waves in the waveguide (by one of the pair of ultrasonic transducers: [0045]) and/or to receive surface acoustic waves from the waveguide (by the other ultrasonic transducer: [0045]), wherein the fluid-measuring module 11 is inserted into the module-receiving opening 1c (as shown in Figs. 2 and 3) such that the base section 2 of the fluid-measuring module 11 forms a section of an inner wall of the flow channel (as shown in Fig. 
Nakabayashi does not disclose that the acoustic waves are surface acoustic waves, and that the signal transformer is in the form of an interdigital transducer.
Koenig discloses that the acoustic waves are surface acoustic waves (see Abstract), and that the signal transformer is in the form of an interdigital transducer [0028].
Since the art recognizes that Koenig’s ultrasonic transducer/waveguide (the tube) is an equivalent of Nakabayashi's, and known for the same purpose of measuring properties of the fluid in the conduit (including flow: Koenig: [0002]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that the acoustic waves are surface acoustic waves, and that the signal transformer is in the form of an interdigital transducer, as taught by Koenig.  See MPEP 2144.06(II).

Regarding claim 2, Nakabayashi discloses (Figs. 1-3B) the base section 2 of the fluid-measuring module 11 is formed flat on its outer side facing the flow channel (as shown in Figs. 2 and 3).

Regarding claim 3, Nakabayashi discloses (Figs. 1-3B) the flow channel 8 is closed in a circumferential direction around a flow direction (as shown in Figs. 2 and 3) and has a polygonal 

Regarding claim 9, Nakabayashi discloses (Figs. 1-3B) a recess (i.e. the upper space of the housing: see Figs. 3A and 3B), which has a cable feedthrough to the module-receiving opening 1c (as shown in Figs. 3A and 3B) and through which electrical and/or electronic connection cables 13 of the fluid-measuring module are fed (as shown in Figs. 3A and 3B), is provided in the housing (as shown in Figs. 3A and 3B).

Regarding claim 20, Nakabayashi’s modified device is applied as above, but does not disclose the flow channel has a hexagonal or an octagonal cross section.
However, such a modification would be merely a change in shape of the flow channel, which is obvious.  See MPEP 2144.04(IV)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that the flow channel has a hexagonal or an octagonal cross section.

Regarding claim 21, Nakabayashi’s modified device is applied as above, but does not disclose the signal transformer is arranged on a surface of the waveguide that extends parallel to a flat outer side of the waveguide that is directed towards the flow channel.

Since the art recognizes that Koenig’s ultrasonic transducer/waveguide (the tube) is an equivalent of Nakabayashi's, and known for the same purpose of measuring properties of the fluid in the conduit (including flow: Koenig: [0002]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that the signal transformer is arranged on a surface of the waveguide that extends parallel to a flat outer side of the waveguide that is directed towards the flow channel, as taught by Koenig.  See MPEP 2144.06(II).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of in view of Koenig et al. (U.S. Pub. 2014/0360270), and further in view of Kippersund et al. (U.S. Pub. 2011/0271769).

Regarding claims 4 and 10, Nakabayashi is applied as above, but does not disclose the flow channel is delimited by a fluid inlet and by a fluid outlet and in that a converging nozzle is provided at the fluid inlet and/or a diverging nozzle is provided at the fluid outlet; and a valve is provided, via which a fluid flow through the flow channel can be adjusted, wherein the housing has fluid-guiding channels between the flow channel and the valve and between the valve and the fluid inlet or the fluid outlet.
Kippersund discloses (Fig. 6) the flow channel is delimited by a fluid inlet and by a fluid outlet (as shown in Fig. 6) and in that a converging nozzle (converging part of venturi 510: see 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that the flow channel is delimited by a fluid inlet and by a fluid outlet and in that a converging nozzle is provided at the fluid inlet and/or a diverging nozzle is provided at the fluid outlet; and a valve is provided, via which a fluid flow through the flow channel can be adjusted, wherein the housing has fluid-guiding channels between the flow channel and the valve and between the valve and the fluid inlet or the fluid outlet, as taught by Kippersund.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al. (U.S. Pub. 2012/0191382) in view of Koenig et al. (U.S. Pub. 2014/0360270), and further in view of Kreomer et al. (U.S. Pub. 2011/0079090).
 
Regarding claims 5-8, Nakabayashi is applied as above, but does not disclose at least one further module-receiving opening is provided in the housing; an analysis module is inserted into the further module-receiving opening; the analysis module is designed to measure at least one 
Kreomer discloses (Figs. 1-2) at least one further module-receiving opening is provided in the housing [0032]; an analysis module (temperature sensor: [0032]) is inserted into the further module-receiving opening [0032]; the analysis module is designed to measure temperature [0032]; and a second fluid-measuring module is inserted into the further module-receiving opening (i.e. “can also be used to connect an additional flow meter” [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakabayashi’s device so that at least one further module-receiving opening is provided in the housing; an analysis module is inserted into the further module-receiving opening; the analysis module is designed to measure at least one of an electrical conductivity, a pH, a concentration of a chemical substance, a clouding of the fluid, a redox potential of the fluid, a temperature and a pressure; and a second fluid-measuring module is inserted into the further module-receiving opening, as taught by Kreomer.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results – which is obvious: see MPEP 2143(I)(A) – and would also add additional functionality and utility to the flowmeter.

Allowable Subject Matter
Claims 18 and 19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852